Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 13, the claim limitation “delivery means” has the functional language “deliver metal alloy materials therethrough.” Structure “read into” the claims from the specification to support the claimed functional language includes “a carrier assist gas or a mechanical assembly” (page 2 of the Specification).  
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“delivery assembly” in claim 1
The generic placeholder “delivery assembly” and the functional language attributed the “delivery assembly” includes “operable to move the powdered feed materials”
Structure “read into” the claims from the specification to support the claimed functional language includes “a carrier assist gas or a mechanical assembly” (page 2 of the Specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21, 22, 26, and 27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 21 and 22 depend on claim 19 which is now cancelled. Claims 26 and 27 depend from claim 21, so are also dependent on a cancelled claim. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1,3, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arnoldy (US 3,513,288).
Regarding claim 1, Arnoldy discloses an electrode comprising: a metal cylinder defining a weld end and a hollow interior; (Col. 4 lines 22-25 tubular electrode, hollow shape) powdered feed materials positioned in the hollow interior (Col. 2 lines 28-30 alloy granules through hollow electrode)and movable with respect to the metal cylinder towards the weld end of the electrode (Col. 2 lines 28-30 pass granules through hollow electrode); and a delivery assembly operable to move the powdered feed materials with respect to the metal cylinder (Col. 3 lines 50 -54 granular insertion means 36, inserts granular alloy into tubular electrode).
Regarding claim 3, Arnoldy discloses the electrode of claim 1, wherein the material comprises one or more of iron, nickel, cobalt, aluminum, titanium (Col. 5 lines 19-23 strip formed into electrode, strip made principally with iron).
Regarding claim 12, Arnoldy discloses the electrode of claim 1 further comprising: a flux coating surrounding the metal cylinder (Col. 3 lines 71-73 shield 40, surrounding the electrode with flux).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4, 13-15, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Arnoldy in view of Kelly (US 6,750,430). 
Regarding claim 4, Arnoldy teaches the electrode of claim 1, but is silent on wherein the material comprises extrudable metal alloy materials including a subset of elements of a composition contributing to define a desired superalloy material composition, and wherein the powered feed materials delivered via the conduit comprises a balance of compositional constituents defining the desired superalloy material composition.
However, Kelly teaches the material comprises extrudable metal alloy materials including a subset of elements of a composition contributing to define a desired superalloy material composition, and wherein the powdered feed materials delivered via the conduit comprises a balance of compositional constituents defining the desired superalloy material composition (Col 5 lines 15-19 sheath and core have net metallic composition of a superalloy).
Arnoldy and Kelly are considered to be analogous to the claimed invention because they are in the same field of welding devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arnoldy to incorporate the teachings of Kelly to include have the composition of the material and the material delivered through the conduit to comprise of materials defining a superalloy composition in order to have the work hardening properties and limited ductility properties of the superalloys while improving the approach to the fabrication of the weld wire using the difficult to draw superalloys (Kelly Col. 1  lines 51-65).
Regarding claim 13, Arnoldy teaches an electrode comprising: a sheath (Col. 4 lines 22-25 tubular electrode, hollow shape surrounding a hollow core adapted to deliver metal alloy materials (Col. 2 lines 28-30 pass granules through hollow electrode) therethrough via a delivery means operably connected to the core (Col. 3 lines 50 -54 granular insertion means 36, inserts granular alloy into tubular electrode), wherein the sheath comprises a pure metal or metal alloy composition for forming a deposit of a desired superalloy material composition (Col. 5 lines 19-23 strip formed into electrode, strip made principally with iron),  and wherein the delivery means is operable to move the metal alloy materials in the hollow core relative to the sheath (Col. 2 lines 28-30 pass granules through hollow electrode), and but is silent on wherein the metal alloy 10materials delivered via the hollow core comprise a balance of compositional constituents defining the desired superalloy material composition.
However, Kelly teaches the metal alloy 10materials delivered via the hollow core comprise a balance of compositional constituents defining the desired superalloy material composition (Col 5 lines 15-19 core has net metallic composition of a superalloy).
It would have been obvious to modify Arnoldy to incorporate the teachings of Kelly to include have the material delivered through the conduit to comprise of materials defining a superalloy composition in order to have the work hardening properties and limited ductility properties of the superalloys while improving the approach to the fabrication of the weld wire using the difficult to draw superalloys (Kelly Col. 1 lines 51-65).
Regarding claim 14, Arnoldy and Kelly teach the electrode of claim 13 and Arnoldy teaches further comprising: a flux coating surrounding the sheath (Col. 3 lines 71-73 shield 40, surrounding the electrode with flux).
Regarding claim 15, Arnoldy and Kelly teach the electrode of claim 13, and Arnoldy teaches wherein the pure metal is selected from one of iron, nickel, 15cobalt, aluminum, titanium (Col. 5 lines 19-23 strip formed into electrode, strip made principally with iron).
Regarding claim 21, Arnoldy and Kelly teach the method of claim 19, and Arnoldy teaches wherein the materials are delivered via the hollow interior or core via one or more of a carrier gas, mechanical assembly, acoustic system or ultrasonic system (Col. 3 lines 50 -54 granular insertion means 36, inserts granular alloy into tubular electrode between the initial forming rollers 28 and the closing rollers 30).
Regarding claim 22, Arnoldy and Kelly teach the method of claim 19, and Arnoldy teaches wherein the electrode is handled via a stinger at an end 10opposite a delivery end of the electrode, and wherein the stinger comprises an interior portion sized to correspond with the hollow interior or core for facilitating delivery of the materials via the hollow interior or core (Col. 3 lines 37-40 electrode nozzle 18 through which electrode 20 is pushed, stinger taken to be the electrode nozzle).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arnoldy in view of Holmgren (US 4,673,121).
Arnoldy teaches the electrode of claim 1, but is silent on wherein the delivery assembly includes a carrier gas.
However, Holmgren the delivery assembly includes a carrier gas (Col. 3 lines 5-15 conduit connected to the protective gas, to stir the powder supplied).
Arnoldy and Holmgren are considered to be analogous to the claimed invention because they are in the same field of welding devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arnoldy to incorporate the teachings of Holmgren to have a carrier gas as a delivery means in order to use the gas as a means to facilitate evacuation of the air from the power so that air would not have influence the welding result (Holmgren Col 2 lines 6-10).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arnoldy in view of Holmgren in further view of Hisatomi (WO 2015029552).
Regarding claim 7, Arnoldy and Holmgren teach the electrode of claim 6, but are silent on wherein the carrier gas is selected from one or more of argon, helium, hydrogen, carbon dioxide, oxygen, nitrogen, or blends thereof.
However, Hisatomi teaches the carrier gas is selected from one or more of argon, helium, hydrogen, carbon dioxide, oxygen, nitrogen, or blends thereof ([0043-0044] inert gas such as nitrogen, helium or argon, arc spraying using a carrier gas).
Arnoldy, Holmgren, and Hisatomi are considered to be analogous to the claimed invention because they are in the same field of welding devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arnoldy and Holmgren to incorporate the teachings of Hisatomi to have the carrier gas include argon, helium, hydrogen, carbon dioxide, oxygen, nitrogen, or blends thereof to prevent the metal powder from being oxidized by oxygen (Hisatomi [0044]).
Regarding claim 17, Arnoldy and Holmgren teach the electrode of claim 13, but are silent on wherein the delivery means is a propulsion gas selected 20from one or more of argon, helium, hydrogen, carbon dioxide, oxygen, nitrogen, or blends thereof ([0043-0044] inert gas such as nitrogen, helium or argon, arc spraying using a carrier gas).
However, Hisatomi teaches the delivery means is a propulsion gas selected 20from one or more of argon, helium, hydrogen, carbon dioxide, oxygen, nitrogen, or blends thereof.
It would have been obvious to have modified Arnoldy and Holmgren to incorporate the teachings of Hisatomi to have the propulsion gas include argon, helium, hydrogen, carbon dioxide, oxygen, nitrogen, or blends thereof to prevent the metal powder from being oxidized by oxygen (Hisatomi [0044]).

Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Arnoldy in view of Das (US 4,683,368).

Regarding claim 8, Arnoldy teaches the electrode of claim 5, wherein the delivery means comprises a mechanical assembly (Col. 3 lines 50 -54 granular insertion means 36, inserts granular alloy into tubular electrode between the initial forming rollers 28 and the closing rollers 30), but is silent on that includes an auger.
However, Das teaches an auger (Col. 5 lines 50-55 auger 34).
Arnoldy and Das are considered to be analogous to the claimed invention because they are in the same field of welding devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arnoldy to incorporate the teachings of Das to have an auger to allow better control of the addition of the proper amount of materials to the weld pool (Das [0044]). 
Regarding claim 10, Arnoldy and Das teach the electrode of claim 8, but Arnoldy is silent on wherein the auger is configured to retract axially relative to the electrode at a burn-off rate of the electrode. 
However, Das teaches the auger is configured to retract axially relative to the electrode at a burn-off rate of the electrode (Fig. 2 auger 34, shown to be movable so able to retract axially).
It would have been obvious Arnoldy to incorporate the teachings of Das to have an auger that is able to axially retract to avoid fiber clumping and to allow better control of the addition of the proper amount of materials to the weld pool (Das [0044]).
Regarding claim 11, Arnoldy and Das teach the electrode of claim 8, but Arnoldy is silent on wherein the auger is fixed and the electrode is adapted to project over the auger in operation.
 However, Das teaches the auger is fixed and the electrode is adapted to project over the auger in operation (Col. 5 lines 50-55 auger 34 within the injector case 32, the injector case is taken to be the electrode).
It would have been obvious Arnoldy to incorporate the teachings of Das to have an auger that is able to axially retract to avoid fiber clumping and to allow better control of the addition of the proper amount of materials to the weld pool (Das [0044]).

Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Arnoldy in view of Kelly in further view of Ishikawa (US 7,754,033).
Regarding claim 18, Arnoldy and Kelly teach the electrode of claim 13, but are silent on wherein the delivery means is an acoustic or ultrasonic system configured to deliver acoustic or ultrasonic waves to facilitate delivery of the materials to a delivery end of the electrode.
However, Ishikawa teaches the delivery means is an acoustic or ultrasonic system configured to deliver acoustic or ultrasonic waves to facilitate delivery of the materials to a delivery end of the electrode (Col. 3 lines 45-50 ultrasonic vibration tool).
Arnoldy, Kelly, and Ishikawa are considered to be analogous to the claimed invention because they are in the same field of welding devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arnoldy and Kelly to incorporate the teachings of Ishikawa to have an ultrasonic device in order to improve the toughness of the heat affected zone using ultrasonic vibrations (Ishikawa Col. 2 lines 26-39).

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Arnoldy in view of Kelly in further view of Das.
Regarding claim 26, Arnoldy and Kelly teach the method of claim 21, but are silent on wherein the mechanical assembly delivers the materials via the hollow interior or core and comprises an auger configured to retract axially relative to the electrode at a burn-off rate of the electrode.
However, Das teaches the mechanical assembly delivers the materials via the hollow interior or core and comprises an auger configured to retract axially relative to the electrode at a burn-off rate of the electrode (Fig. 2 auger 34, shown to be movable so able to retract axially).
It would have been obvious Arnoldy and Kelly to incorporate the teachings of Das to have an auger that is able to axially retract to avoid fiber clumping and to allow better control of the addition of the proper amount of materials to the weld pool (Das [0044]).
Regarding claim 27, Arnoldy and Kelly teach the method of claim 21, but are silent on wherein the mechanical assembly delivers the materials via 5the hollow interior or core and comprises a fixed auger, and wherein the electrode projects over the fixed auger towards a delivery end of the electrode.
However, Das teaches the mechanical assembly delivers the materials via 5the hollow interior or core and comprises a fixed auger, and wherein the electrode projects over the fixed auger towards a delivery end of the electrode (Col. 5 lines 50-55 auger 34 within the injector case 32, the injector case is taken to be the electrode).
It would have been obvious Arnoldy and Kelly to incorporate the teachings of Das to have an auger that is able to axially retract to avoid fiber clumping and to allow better control of the addition of the proper amount of materials to the weld pool (Das [0044]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        12/3/2021

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761